Name: Council Regulation (EEC) No 2006/84 of 9 July 1984 providing for direct cooperation between the authorities of the Member States of the European Economic Community responsible for the prevention of fraud and the competent authorities in the Swiss Confederation
 Type: Regulation
 Subject Matter: health;  Europe;  consumption;  criminal law;  beverages and sugar
 Date Published: nan

 14.7.1984 EN Official Journal of the European Communities L 187/1 COUNCIL REGULATION (EEC) No 2006/84 of 9 July 1984 providing for direct cooperation between the authorities of the Member States of the European Economic Community responsible for the prevention of fraud and the competent authorities in the Swiss Confederation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 64 (2) thereof, Having regard to the recommendation from the Commission, Whereas, in order to allow more effective action to be taken to prevent fraud in the wine sector, the fourth subparagraph of Article 64 (1) of Regulation (EEC) No 337/79 provides for direct cooperation between the appropriate authorities in the Member States, and between them and the competent authorities in non-member countries having concluded an agreement or arrangement with the Community; whereas, with that end in view, the Community entered into contact in 1982 with the Swiss authorities, who agreed to introduce such cooperation on the basis of reciprocal undertakings by exchange of letters; Whereas it is necessary to grant approval for the undertaking to be entered into on behalf of the Community, HAS ADOPTED THIS REGULATION: Article 1 The exchange of letters between the European Economic Community and the Swiss Confederation, founding direct cooperation between the authorities in the Member States of the Community responsible for the prevention of fraud and the competent Swiss authorities, is hereby approved. The text of this exchange of letters is annexed to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the exchange of letters on behalf of the European Economic Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1984. For the Council The President A. DUKES (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 163, 22. 6. 1983, p. 48.